         Case 1:20-cr-00681-JPC Document 93 Filed 02/02/21 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                        Protective Order

                v.                                                            S1 20 Cr. 681 (JPC)

 Marianna Levin et al.,

                            Defendants.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16, the Court

hereby finds and orders as follows:

       1. Disclosure Material. The Government will make disclosure to the defendant(s) of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as “disclosure material.” The Government’s disclosure material may include

material that (i) affects the privacy, confidentiality and business interests of individuals and

entities; (ii) would impede, if prematurely disclosed, the Government’s ongoing investigation of

uncharged individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and

(iv) that is not authorized to be disclosed to the public or disclosed beyond that which is necessary

for the defense of this criminal case.

       2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “sensitive disclosure material,” contains personally identifiable information,

individually identifiable health information, and/or information that identifies, or could lead to the

identification of, witnesses who may be subject to intimidation or obstruction, and whose lives,
         Case 1:20-cr-00681-JPC Document 93 Filed 02/02/21 Page 2 of 17




persons, and property, as well as the lives, persons and property of loved ones, will be subject to

risk of harm absent the protective considerations set forth herein. The Government’s designation

of material as sensitive disclosure material will be controlling absent contrary order of the Court.

       3. Business Confidential Information. Certain of the Government’s disclosure material,

referred to herein as “business confidential information,” contains information that may reveal

trade secrets or other information that may cause financial loss or other harm to the affected

business entity.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       1. Disclosure material shall not be disclosed by the defendants or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any

disclosure material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any disclosure material to the media or any third party

except as set forth below.

       2. Disclosure material that is not sensitive disclosure material or business confidential

information may be disclosed by counsel to:

       (a) the defendants;

       (b) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

   retained by counsel, as needed for purposes of defending this action;

       (c) Prospective witnesses for purposes of defending this action.




                                                 2
         Case 1:20-cr-00681-JPC Document 93 Filed 02/02/21 Page 3 of 17




       3. Sensitive Disclosure Material and Business Confidential Information shall be disclosed

only as follows:

       (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

       4. The Government may authorize, in writing, disclosure of Disclosure Material, Sensitive

Disclosure Material, and Business Confidential Information beyond that otherwise permitted by

this Order without further Order of this Court.

       5. By entering into this agreement, the defense does not concede that all information

designated by the Government as “Sensitive Disclosure Material” or “business confidential

information” in fact merits the protective measures described in this Order and reserves the right

to challenge such designations by the Government. If there is a dispute between the parties

concerning the Government’s designation of certain disclosure material as Sensitive Disclosure

Material or business confidential information, the parties shall meet and confer without prejudice

to a subsequent application by the Defense seeking de-designation of such material by the Court,

consistent with the protections set forth in paragraph (6) below. If the Defense moves the Court

for dedesignation of disputed material, the Government shall respond within seven days of the

defense filing, absent further Order of the Court. The Government shall bear the burden of

establishing good cause for its designation of the disputed materials as Sensitive Disclosure

Material or business confidential information.

       6. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,


                                                  3
         Case 1:20-cr-00681-JPC Document 93 Filed 02/02/21 Page 4 of 17




Sensitive Disclosure Material and Business Confidential Information pertinent to any motion

before the Court should initially be filed under seal, absent consent of the Government or Order of

the Court. All filings should comply with the privacy protection provisions of Fed. R. Crim. P.

49.1. Parties seeking to file documents under seal shall seek leave to do so in accordance with
      section 9 of the Court's Individual Rules and Practices in Criminal Cases.
       7. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to warrants issued

during the course of the investigation, from various computers, cell phones, and other devices and

storage media. Upon consent of all counsel, the Government is authorized to disclose to counsel

for the defendants, for use solely as permitted herein, the entirety of such seized ESI as the

Government believes may contain disclosure material (“the seized ESI disclosure material”). The

defendants, defense counsel, and personnel for whose conduct counsel is responsible, i.e.,

personnel employed by or retained by counsel, may review the seized ESI disclosure material to

identify items pertinent to the defense. They shall not further disseminate or disclose any portion

of the seized ESI disclosure material except as otherwise set forth under this Order.

       8. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever




                                                 4
            Case 1:20-cr-00681-JPC Document 93 Filed 02/02/21 Page 5 of 17




date is later. If disclosure material is provided to any prospective witnesses, counsel shall make

reasonable efforts to seek the return or destruction of such materials.

       9. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

                                    Retention of Jurisdiction
       10. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney


by: _____________________________                         Date: __February 1, 2021_____
    Nicholas Folly / Nicholas W. Chiuchiolo
    Daniel G. Nessim
    Assistant United States Attorneys


   ___________________________                            Date: _____________________
   Sean Hecker, Esq. / Jenna Dabbs, Esq.
   Counsel for Marianna Levin

   ___________________________                            Date: _____________________
   Esere J. Onaodowan, Esq.
   Counsel for Tetyana Golyak

   ___________________________                            Date: _____________________
   Michael Farkas, Esq.
   Counsel for Elena Lokshin



                                                 5
          Case 1:20-cr-00681-JPC Document 93 Filed 02/02/21 Page 6 of 17




date is later. If disclosure material is provided to any prospective witnesses, counsel shall make

reasonable efforts to seek the return or destruction of such materials.

         9. This Order places no restriction on a defendant's use or disclosure ofESI that originally

belonged to the defendant.

                                      Retention of Jurisdiction
         10. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

      AUDREY STRAUSS
      United States Attorney


by:                                                       Date:
      Nicholas Folly/ Nicholas W. Chiuchiolo
      Daniel G. Nessim
      Assistant United States Attorneys


                                                          Date:
      Sean Hecker, Esq. / Jenna Dabbs, Esq.
      Counsel for M ·anna Levin
                                  \                       Date:    OJ/ 0/ /J-D~(
                                                                             I
      Inessa Spevak a , Esq
      Counsel for Tetyana G    ak

                                                          Date:
      Michael Farkas, Esq.
      Counsel for Elena Lokshin




                                                  5
            Case 1:20-cr-00681-JPC Document 93 Filed 02/02/21 Page 7 of 17




date is later. If disclosure material is provided to any prospective witnesses, counsel shall make

reasonable efforts to seek the return or destruction of such materials.

       9. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

                                    Retention of Jurisdiction
       10. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney


by: _____________________________                         Date: _____________________
    Nicholas Folly / Nicholas W. Chiuchiolo
    Daniel G. Nessim
    Assistant United States Attorneys


   ___________________________                            Date: _____________________
   Sean Hecker, Esq. / Jenna Dabbs, Esq.
   Counsel for Marianna Levin

   ___________________________                            Date: _____________________
   Esere J. Onaodowan, Esq.
   Counsel for Tetyana Golyak

   ___________________________                            Date: _____________________
                                                                 1/22/21
   Michael Farkas, Esq.
   Counsel for Elena Lokshin



                                                 5
     Case 1:20-cr-00681-JPC Document 93 Filed 02/02/21 Page 8 of 17




___________________________                    Jan. 22, 2021
                                         Date: _____________________
Mark DeMarco, Esq.
Counsel for Svitlana Rohulya

___________________________              Date: _____________________
Deborah Colson, Esq.
Counsel for Ramila Sardarova

___________________________              Date: _____________________
Florian Miedel, Esq.
Counsel for Marina Zak

___________________________              Date: _____________________
Victor Shulov, Esq.
Counsel for Alina Kuptsova

___________________________              Date: _____________________
Julie Rendelman, Esq.
Counsel for Maliha Ijaz

___________________________              Date: _____________________
Farrukh Nuridinov, Esq.
Counsel for Dildora Marupova

___________________________              Date: _____________________
Margaret Shalley, Esq.
Counsel for Makhinbonu Narzullaeva

___________________________              Date: _____________________
Michael Sporn, Esq.
Counsel for Natalya Shvarts




                                     6
     Case 1:20-cr-00681-JPC Document 93 Filed 02/02/21 Page 9 of 17




___________________________              Date: _____________________
Mark DeMarco, Esq.
Counsel for Svitlana Rohulya

___________________________              Date: _____________________
Deborah Colson, Esq.
Counsel for Ramila Sardarova

___________________________                    01/22/21
                                         Date: _____________________
Florian Miedel, Esq.
Counsel for Marina Zak

___________________________              Date: _____________________
Victor Shulov, Esq.
Counsel for Alina Kuptsova

___________________________              Date: _____________________
Julie Rendelman, Esq.
Counsel for Maliha Ijaz

___________________________              Date: _____________________
Farrukh Nuridinov, Esq.
Counsel for Dildora Marupova

___________________________              Date: _____________________
Margaret Shalley, Esq.
Counsel for Makhinbonu Narzullaeva

___________________________              Date: _____________________
Michael Sporn, Esq.
Counsel for Natalya Shvarts




                                     6
  Case 1:20-cr-00681-JPC Document 93 Filed 02/02/21 Page 10 of 17




                                         Date:
Mark DeMarco, Esq.
Counsel for Svitlana Rohulya

                                         Date:
Deborah Colson, Esq.
Counsel for Ramila Sardarova

                                         Date:
Florian Miedel, Esq .
Counsel fo.r Marina~

  II~ , ~ /
Victor Shulov, Esq.
                                         Date:

Counsel for Alina Kuptsova

                                         Date:
Julie Rendelman, Esq.
Counsel for Maliha ljaz

                                         Date :
Farrukh Nuridinov, Esq.
Counsel for Dildora Marupova

                                         Date:
Margaret Shalley, Esq.
Counsel for Makhinbonu Narzullaeva

                                         Date:
Michael Sporn, Esq .
Counsel for Natalya Shvarts




                                     6
Case 1:20-cr-00681-JPC Document 93 Filed 02/02/21 Page 11 of 17




                                          Date:
Mark DeMarco, Esq.
Counsel for Svitlana Rohulya
                                          Date:
Deborah Colson, Esq.
Counsel for Ramila Sardarova
                                          Date:
Florian Miedel, Esq.
Counsel for Marina Zak
                                          Date:



                                          Date:    1/15/z,/
                                                    '
Julie ndelman, Esq.
Counsel for Maliha ljaz
                                          Date:
 Farrukh Nuridinov, Esq.
 Counsel for Dildora Marupova
                                          Date:
 Margaret Shatley, Esq.
 Counsel for Makhinbonu Narzullaeva
                                           Date:
 Michael Sporn, Esq.
 Counsel for Natalya Shvarts




                                      6
    Case 1:20-cr-00681-JPC Document 93 Filed 02/02/21 Page 12 of 17



                                         Date:
Mark DeMarco, Esq.
Counsel for Svitlana Rohulya

V~GlsoAl                                 Date:
Deborah Colson, Esq.
Counsel for Ramila Sardarova

                                         Date:
Florian Miedel, Esq.
Counsel for Marina Zak

                                         Date:
Victor Shulov, Esq.
Counsel for Alina Kuptsova

                                         Date:
Julie Rendelman, Esq.
Counsel for Maliha Ijaz

                                         Date:
Farrukh Nuridinov, Esq.
Counsel for Dildora Marupova

                                         Date:
Margaret Shalley, Esq.
Counsel for Makhinbonu Narzullaeva

                                         Date:
Michael Sporn, Esq.
Counsel for Natalya Shvarts




                                     6
  Case 1:20-cr-00681-JPC Document 93 Filed 02/02/21 Page 13 of 17




                                         Date:
Mark DeMarco, Esq.
Counsel for Svitlana Rohulya

                                         Date:
Deborah Colson, Esq.
Counsel for Ramila Sardarova

                                         Date:
Florian Miedel, Esq.
Counsel for Marina Zak

                                         Date:
Victor Shulov, Esq.
Counsel for Alina Kuptsova

                                         Date:
Julie Rendelrnan, Esq.
Counsel for Maliha Ijaz
U:a (/ (            /r/V/j~
                                         Date:
Farrukh Nuridinov,
Counsel for Dildora Marupova

                                         Date:
Margaret Shalley, Esq.
Counsel for Makhinbonu Narzullaeva

                                         Date:
Michael Sporn, Esq.
Counsel for Natalya Shvaits




                                     6
    Case 1:20-cr-00681-JPC Document 93 Filed 02/02/21 Page 14 of 17



                                         Date:
Mark DeMarco, Esq.
Counsel for Svitlana Rohulya

                                         Date:
Deborah Colson, Esq.
Counsel for Ramila Sardarova

                                         Date:
Florian Miedel, Esq.
Counsel for Marina Zak

                                         Date:
Victor Shulov, Esq.
Counsel for Alina Kuptsova

                                         Date:
Julie Rendelman, Esq.
Counsel for Maliha ljaz

                                         Date:
Farrukh Nuridinov, Esq.
Counsel for Dildora Maru ova

                                         Date:   it...sb-,
                                         Date:
Michael Sporn, Esq.
Counsel for Natalya Shvarts




                                   6
      Case 1:20-cr-00681-JPC Document 93 Filed 02/02/21 Page 15 of 17



                                           Date:
 Mark DeMarco, Esq.
 Counsel for Svitlana Rohulya

                                           Date:
 Deborah Colson, Esq.
 Counsel for Ramila Sardarova

                                           Date:
 Florian Miedel, Esq.
 Counsel for Marina Zak

                                           Date:
Victor Shulov, Esq.
Counsel for Alina Kuptsova

                                           Date:
Julie Rendelman, Esq.
Counsel for Maliha ljaz

                                           Date:
Farrukh Nuridinov, Esq.
Counsel for Dildora Marupova

                                           Date:




' Michael Sporn, Esq.
                                           Date:    ljc6'k /
                                                     ~/
  Counsel for Natalya Shvarts




                                    6
     Case 1:20-cr-00681-JPC Document 93 Filed 02/02/21 Page 16 of 17



    atq
   Albert Dayan, Esq.
                            0#1.                     Date:

   Counsel for Inna Gekel

                                                     Date:
   Julie De Almeida, Esq.
   Court Appointed Coordinating Discovery Attorney


SO ORDERED:

Dated: New York, New York
       January _, 2021


                                               THE HONORABLE JOHN P. CRONAN
                                               UNITED ST ATES DISTRICT JUDGE




                                           7
       Case 1:20-cr-00681-JPC Document 93 Filed 02/02/21 Page 17 of 17




   ___________________________                  Date: _____________________
   Albert Dayan, Esq.
   Counsel for Inna Gekelman

   ___________________________                                1/28/2021
                                                   Date: _____________________
   Julie De Almeida, Esq.
   Court Appointed Coordinating Discovery Attorney


SO ORDERED:

Dated: New York, New York
       January __, 2021

          Date: February 2, 2021             _________________________________
          New York, New York                 THE HONORABLE JOHN P. CRONAN
                                             UNITED STATES DISTRICT JUDGE




                                         7
